DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 8 directed to an invention non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Emery on May 11, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 5, line 6:  the phrase “is 4.5 mass% or less” has been changed to --is 1.0 to 1.5 mass%--.
Claim 5, lines 9-10:  the phrase “plating layer, and the phosphorus content of the low phosphorus plating layer is set to be 1.0 to 1.5 mass%.” has been changed to --plating layer.-- 
Allowable Subject Matter
Claims 1-3, 5, 6, and 9-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1 and 5, wherein a shaft member is comprised of a base material made of steel, a base plating layer laminated onto the base material, a low phosphorus plating layer laminated onto the base plating layer, the phosphorus content of the low phosphorus layer is 4.5 mass% or less (claim 1), the base plating layer being an electrolytic nickel phosphorus plating layer or a high phosphorus plating layer, a thickness of the base plating layer being smaller than a thickness of the low phosphorus plating layer (claim 1), and the phosphorus content of the low phosphorus plating layer being 1.0 to 1.5 mass% (claim 5).  While the prior art discloses shaft members, base materials, base plating layers, and phosphorus plating layers, the prior art does not teach or render obvious the shaft members as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656